Exhibit 10.2

 

[g212011ku01i001.jpg]

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), dated November 1, 2015,
is between ONCOSEC MEDICAL INCORPORATED (the “Company”) and SHEELA
MOHAN-PETERSON (“Executive”).

 

I.                                        POSITION AND RESPONSIBILITIES

 

A.                                    Position.  Executive is employed by the
Company to render services to the Company in the position of Chief Legal and
Compliance Officer, reporting directly to the Chief Executive Officer. 
Executive shall perform such duties and responsibilities as are normally related
to such position in accordance with the standards of the industry and any
additional duties now or hereafter assigned to Executive by the Company. 
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company’s sole discretion.

 

B.                                    Other Activities.  Except upon the prior
written consent of the Company, Executive will not, during the term of this
Agreement, (i) accept any other employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage), that might interfere with Executive’s duties and responsibilities
hereunder or create a conflict of interest with the Company.

 

C.                                    No Conflict.  Executive represents and
warrants that Executive’s execution of this Agreement, employment with the
Company, and the performance of Executive’s proposed duties under this Agreement
shall not violate any obligations Executive may have to any other employer,
person or entity, including any obligations with respect to proprietary or
confidential information of any other person or entity.

 

II.                                   COMPENSATION AND BENEFITS

 

A.                                    Base Salary.  In consideration of the
services to be rendered under this Agreement, the Company shall pay Executive a
salary at the rate of Two Hundred Thirty-One Thousand Dollars ($231,000) per
year (“Base Salary”).  The Base Salary shall be paid in accordance with the
Company’s regularly established payroll practice.  Executive’s Base Salary will
be reviewed from time to time in accordance with the established procedures of
the Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.

 

B.                                    Discretionary Bonus.  The Company will,
within ninety (90) days of the end of each calendar year, determine the annual
bonus (the “Discretionary Bonus”), if any, payable to the Executive for that
calendar year, based in part on the Executive’s achievement of milestones agreed
to by the Board or the Compensation Committee of the Board.  Within sixty (60)
days of the beginning of each calendar year, the Board or the Compensation
Committee of the Board and the Executive shall agree to the Executive’s
milestones and the amount of bonus potentially payable if one or more milestones
are achieved.  The Company may determine the amount of the Discretionary Bonus
in its sole discretion and based upon its best business judgment it may pay the
Discretionary Bonus in cash, shares of the Company or stock options of the
Company, or any

 

--------------------------------------------------------------------------------


 

combination thereof, and it may pay the Discretionary Bonus in a lump sum or
installments, equal or otherwise, over the course of the six months immediately
following the end of the fiscal year for which the Discretionary Bonus was
earned.  Notwithstanding anything herein to the contrary, the Executive must be
employed on the date(s) the Discretionary Bonus is to be paid to be eligible to
receive the Discretionary Bonus, or portion thereof.

 

C.                                    Benefits.  Executive shall be eligible to
participate in the benefits made generally available by the Company to
similarly-situated executives, in accordance with the benefit plans established
by the Company, and as may be amended from time to time in the Company’s sole
discretion.

 

D.                                    Expenses.  The Company shall reimburse
Executive for reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement guidelines.

 

III.                              AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

A.                                    At-Will Termination by Company. 
Executive’s employment with the Company shall be “at-will” at all times.  The
Company may terminate Executive’s employment with the Company at any time,
without any advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees.  Upon and after such termination, all obligations
of the Company under this Agreement shall cease, except as otherwise provided
herein.

 

B.                                    Severance.  Except in situations where the
employment of Executive is terminated For Cause, By Death or By Disability (as
defined in Section IV below), in the event that (i) the Company terminates
Executive’s employment or (ii) Executive resigns for Good Cause (as defined in
Section V below), then Executive will be entitled to payment by the Company of
an amount equal to twelve (12) months of Executive’s then-current Base Salary,
less applicable statutory deductions and withholdings (“Severance”), to be paid
as salary continuation (and not as a lump sum) over the applicable twelve
(12)-month period and in accordance with the Company’s standard payroll
practices.  Such Severance shall be reduced by any remuneration paid to
Executive because of Executive’s employment or self-employment during the
severance period, and Executive shall promptly report all such remuneration to
the Company in writing.  Executive’s eligibility for the foregoing Severance is
conditioned on Executive having first signed a release agreement in the form
attached as Exhibit A.  Executive shall not be entitled to any Severance if
Executive’s employment is terminated For Cause, By Death or By Disability (as
defined in Section IV below) or if Executive’s employment is terminated by
Executive (except a resignation for Good Cause as provided in Section V.B.
below).

 

IV.                               OTHER TERMINATIONS BY COMPANY

 

A.                                    Termination for Cause.  For purposes of
this Agreement, “For Cause” shall mean: (i) Executive commits a crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially

 

2

--------------------------------------------------------------------------------


 

injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; (iii) Executive commits a material breach
of this Agreement, which breach is not cured within twenty (20) days after
written notice to Executive from the Company; (iv) Executive willfully refuses
to implement or follow a lawful policy or directive of the Company, which breach
is not cured within twenty (20) days after written notice to Executive from the
Company; or (v) Executive engages in misfeasance or malfeasance demonstrated by
a pattern of failure to perform job duties diligently and professionally.  The
Company may terminate Executive’s employment For Cause at any time, without any
advance notice.  The Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, subject to any other
rights or remedies of the Company under law; and thereafter all obligations of
the Company under this Agreement shall cease.

 

B.                                    By Death.  Executive’s employment shall
terminate automatically upon Executive’s death.  The Company shall pay to
Executive’s beneficiaries or estate, as appropriate, any compensation then due
and owing.  Thereafter all obligations of the Company under this Agreement shall
cease.  Nothing in this Section shall affect any entitlement of Executive’s
heirs or devisees to the benefits of any life insurance plan or other applicable
benefits.

 

C.                                    By Disability.  If Executive becomes
eligible for the Company’s long term disability benefits or if, in the sole
opinion of the Company, Executive is unable to carry out the responsibilities
and functions of the position held by Executive by reason of any physical or
mental impairment for more than ninety consecutive days or more than one hundred
and twenty days in any twelve-month period, then, to the extent permitted by
law, the Company may terminate Executive’s employment.  The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, and thereafter all obligations of the Company under this Agreement
shall cease.  Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.

 

V.                                    TERMINATION BY EXECUTIVE

 

A.                                    At-Will Termination by Executive. 
Executive may terminate employment with the Company at any time for any reason
or no reason at all, including retirement, upon six (6) weeks’ advance written
notice.  During such notice period Executive shall continue to diligently
perform all of Executive’s duties hereunder.  The Company shall have the option,
in its sole discretion, to make Executive’s termination effective at any time
prior to the end of such notice period as long as the Company pays Executive all
compensation to which Executive is entitled up through the last day of the six
(6) week notice period.  Thereafter all obligations of the Company shall cease.

 

B.                                    Good Cause.  For purposes of this
Agreement, Good Cause means any one or more of the following events, unless
Executive consents to such event in writing or by notifying the Company that
Executive will not terminate employment on the basis of such event within thirty
(30) business days thereafter:

 

1.                                      A reduction in the amount of Executive’s
base compensation in a manner that disproportionately adversely affects
Executive, as compared to other senior Company management; or

 

3

--------------------------------------------------------------------------------


 

2.                                      A material and adverse change in the
Executive’s duties, authority or responsibilities with the Company relative to
the duties, authority or responsibilities in effect immediately prior to such
reduction;

 

Provided, however, that in the event that any of the foregoing events is capable
of being cured, Executive shall provide written notice to the Company describing
the nature of such event and the Company shall have fifteen (15) business days
to cure such event, and following such period if the event remains uncured
Executive may resign for Good Cause and applicable Severance set forth above
shall be paid.

 

VI.                               TERMINATION OBLIGATIONS

 

A.                                    Return of Property.  Executive agrees that
all property (including without limitation all equipment, tangible proprietary
information, documents, records, notes, contracts and computer-generated
materials) furnished to or created or prepared by Executive incident to
Executive’s employment belongs to the Company and shall be promptly returned to
the Company upon termination of Executive’s employment.

 

B.                                    Resignation and Cooperation.  Upon
termination of Executive’s employment, Executive shall be deemed to have
resigned from all offices and directorships then held with the Company. 
Following any termination of employment, Executive shall cooperate with the
Company in the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees.  Executive shall also cooperate
with the Company in the defense of any action brought by any third party against
the Company that relates to Executive’s employment by the Company.

 

VII.                          INVENTIONS AND PROPRIETARY INFORMATION;
PROHIBITION ON THIRD PARTY INFORMATION

 

A.                                    Proprietary Information Agreement. 
Executive has previously entered into and agrees to continue to be bound by the
terms of the Company’s Proprietary Information and Inventions Agreement
(“Proprietary Information Agreement”).

 

B.                                    Non-Solicitation.  Executive acknowledges
that because of Executive’s position in the Company, Executive will have access
to material intellectual property and confidential information.  During the term
of Executive’s employment and for one year thereafter, in addition to
Executive’s other obligations hereunder or under the Proprietary Information
Agreement, Executive shall not, for Executive or any third party, directly or
indirectly (i) solicit, induce, recruit or encourage any person employed by the
Company to terminate his or her employment, or (ii) divert or attempt to divert
from the Company any business with any customer, client, member, business
partner or supplier about which Executive obtained confidential information
during his employment with the Company, by using the Company’s trade secrets or
by otherwise engaging in conduct that amounts to unfair competition.

 

C.                                    Non-Disclosure of Third Party
Information.  Executive represents and warrants and covenants that Executive
shall not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others at any time, including but
not limited to any proprietary information or trade secrets of any former
employer, if any; and

 

4

--------------------------------------------------------------------------------


 

Executive acknowledges and agrees that any violation of this provision shall be
grounds for Executive’s immediate termination and could subject Executive to
substantial civil liabilities and criminal penalties.  Executive further
specifically and expressly acknowledges that no officer or other employee or
representative of the Company has requested or instructed Executive to disclose
or use any such third party proprietary information or trade secrets.

 

VIII.                     LIABILITY COVERAGE

 

The Company agrees to maintain commercially reasonable Director’s and Officer’s
Insurance as well as commercially reasonable products work hazard liability
insurance (clinical trials insurance) covering the customary potential
liabilities of the Executive in her role as an officer of the Company.  The
coverage shall be determined by the Company in its best business judgment and
shall address customary liabilities specifically stemming from the Company’s
involvement in running clinical trials to the extent available at a reasonable
cost.

 

IX.                              ARBITRATION

 

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Diego, California, in accordance with
the Judicial Arbitration and Mediation Service/Endispute, Inc. (“JAMS”)
rules for employment disputes then in effect (the “Rules”). The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The arbitrator shall award the prevailing party all
reasonable costs and attorneys’ fees incurred during any such proceeding. The
arbitrator shall apply California law to the merits of any dispute or claim.
Executive hereby expressly consents to the personal jurisdiction of the state
and federal courts located in San Diego, California for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants. The parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT
NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

5

--------------------------------------------------------------------------------


 

X.                                   AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

 

XI.                              ASSIGNMENT; BINDING EFFECT

 

A.                                    Assignment.  The performance of Executive
is personal hereunder, and Executive agrees that Executive shall have no right
to assign and shall not assign or purport to assign any rights or obligations
under this Agreement.  This Agreement may be assigned or transferred by the
Company; and nothing in this Agreement shall prevent the consolidation, merger
or sale of the Company or a sale of any or all or substantially all of its
assets.

 

B.                                    Binding Effect.  Subject to the foregoing
restriction on assignment by Executive, this Agreement shall inure to the
benefit of and be binding upon each of the parties; the affiliates, officers,
directors, agents, successors and assigns of the Company; and the heirs,
devisees, spouses, legal representatives and successors of Executive.

 

XII.                         NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: 
(a) by hand; (b) by email, (c) by a nationally recognized overnight courier
service; or (d) by United States first class registered or certified mail,
return receipt requested, to the principal address of the other party, as set
forth below.  The date of notice shall be deemed to be the earlier of (i) actual
receipt of notice by any permitted means, or (ii) five business days following
dispatch by overnight delivery service or the United States Mail.  Executive
shall be obligated to notify the Company in writing of any change in Executive’s
address.  Notice of change of address or email shall be effective only when done
in accordance with this Section XII.

 

Company’s Notice Address:

OncoSec Medical Incorporated

5820 Nancy Ridge Drive

San Diego, CA 92121

United States of America

Email:  pdhillon@oncosec.com

 

Executive’s Notice Address and Email:

 

Sheela Mohan-Peterson

 

 

Email:

 

6

--------------------------------------------------------------------------------


 

XIII.                    SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

XIV.                     TAXES

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive.  Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effects of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service.  The Company
shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of publicly-traded companies); in such event, the payment(s) at issue
may not be made before the date which is six (6) months after the date of
Executive’s separation from service, or, if earlier, the date of death.

 

XV.                          GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI.                     INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XVII.                OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to the Proprietary Information Agreement,
shall survive the termination of employment and the termination of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

XVIII.           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX.                    AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX.                         ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement).  To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.  Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

XXI.                    EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

[g212011ku01i001.jpg]

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

ONCOSEC MEDICAL INCORPORATED

 

SHEELA MOHAN-PETERSON

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

By

 

 

 

 

Date

 

 

 

Title

 

 

 

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between ONCOSEC MEDICAL INCORPORATED (the “Company”) and              
(“Employee”), with respect to the following facts:

 

RECITALS

 

A.                                    On          , Employee and the Company
entered into that certain Executive Employment Agreement (“Executive Employment
Agreement”).

 

B.                                    On          , Employee’s employment with
the Company was terminated and according to the terms and conditions of the
Executive Employment Agreement, Employee is entitled to certain severance
payments so long as Employee executes this Agreement.  By execution hereof,
Employee understands and agrees that this Agreement is a compromise of doubtful
and disputed claims, if any, which remain untested; that there has not been a
trial or adjudication of any issue of law or fact herein; that the terms and
conditions of this Agreement are in no way to be construed as an admission of
liability on the part of Releasees (as defined below) and that Releasees deny
liability and intend merely to avoid litigation with this Agreement.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Employee’s employment or the termination of that employment, the
Employee and Company hereby agree as follows:

 

AGREEMENT

 

1.              Separation Pay.  In consideration of Employee signing this
Agreement, and the covenants and releases given herein, the Company agrees to
pay Employee the gross sum of $            , less federal and state withholdings
(“Severance Pay”).  Employee acknowledges that Employee would not be entitled to
receive the Severance Pay absent this Agreement and the Executive Employment
Agreement.  The Company will pay the Severance Pay to Employee as salary
continuation pursuant to the terms of Section III.B. of the Executive Employment
Agreement.

 

2.              General Release.  Employee, individually and on behalf of
Employee’s heirs, assigns, executors, successors and each of them, hereby
unconditionally, irrevocably and absolutely releases and discharges the Company,
each of its subsidiaries and each of their respective directors, officers,
employees, agents, successors and assigns, and any related corporations and/or
entities (“Releasees”) from any and all losses, liabilities, claims, demands,
causes of action or suits of any type, known or unknown, including but not
limited to claims related directly or indirectly to Employee’s employment with
Releasees, and the termination of Employee’s employment with Releasees,
including claims for age discrimination in violation of the Age Discrimination
and Employment Act and/or California Fair Employment and Housing Act, as well as
all claims for wrongful termination, constructive wrongful termination,
employment discrimination, harassment, retaliation, defamation, fraud,
misrepresentation, infliction of emotional distress,

 

A - 1

--------------------------------------------------------------------------------


 

violation of privacy rights, and any other claims under any state or federal
law.  This release also includes any claim for any and all other contractual
severance, bonus, commission, other compensation or any other benefits pursuant
to any other agreement, policy, and/or procedure.  Employee further represents
that Employee has not and will not institute, prosecute or maintain on
Employee’s own behalf, before any administrative agency, court or tribunal, any
demand or claim of any type related to the matters released herein.

 

3.              Employee expressly waives all of the benefits and rights granted
to Employee pursuant to California Civil Code section 1542, and any other
applicable state or federal law.  Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

 

Employee certifies that Employee has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
Employee fully understands all of the same.

 

4.              Confidentiality.  Employee hereby agrees that, except as
required by law or court order, Employee will not describe or discuss the
Company’s or any of its subsidiaries’ business dealings and/or confidential
information with any third party, and will not describe or discuss this
Agreement with any third party other than Employee’s tax or legal advisors. 
Employee further agrees Employee will comply with any continuing obligations
under any employment agreement and/or proprietary information agreement,
including but not limited to protection of the Company’s or its subsidiaries’
trade secrets and nonsolicitation obligations.

 

5.              Time for Consideration of This Agreement/Revocation.  Employee
acknowledges that Employee is hereby given twenty-one (21) days from receipt of
this Agreement to consider signing this Agreement, that Employee is advised to
consult with an attorney before signing this Agreement, and that Employee has
the right to revoke this Agreement for a period of seven (7) days after it is
executed by Employee.  In the event that Employee chooses not to sign this
Agreement, or chooses to revoke this Agreement once signed, Employee will not
receive the Separation Pay or any other consideration Employee would not be
entitled to in the absence of this Agreement.  This Agreement shall become
effective eight (8) days after it has been signed by Employee.

 

6.              General Provisions.

 

a.              Employee and the Company acknowledge that they have been given
the opportunity to consult with their own legal counsel with respect to the
matters referenced in this Agreement, and that they have obtained and considered
the advice of such legal counsel as they deem necessary or appropriate, such
that they have voluntarily and freely entered into this Agreement.

 

A - 2

--------------------------------------------------------------------------------


 

b.              This Agreement contains the entire agreement between Employee
and the Company and there have been no promises, inducements or agreements not
expressed in this Agreement.

 

c.               The provisions of this Agreement are contractual, not merely
recitals, and shall be considered severable, such that if any provision or part
thereof shall at any time be held invalid under any law or ruling, any and all
such other provision(s) or part(s) thereof shall remain in full force and effect
and continue to be enforceable.

 

d.              This Agreement may be pled as a full and complete defense and
may be used as the basis for an injunction against any action, suit, or
proceeding that may be prosecuted, instituted, or attempted by Employee in
breach thereof.

 

e.               This Agreement shall be interpreted, construed, governed and
enforced in accordance with the laws of the State of California.

 

f.                This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

g.               In any action to enforce this Agreement, the prevailing party
shall be entitled to recover all reasonable attorneys’ fees and costs it
expended in the action.

 

h.              Nothing in this Agreement shall be construed as an admission or
any liability or any wrongdoing by any party to this Agreement.

 

i.                  This Agreement shall not be construed against any party on
the grounds that such party drafted the Agreement.

 

j.                 Each of the Company’s subsidiaries shall be deemed to be a
third party beneficiary of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date written below.

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Title:

 

 

 

 

Print Name:

 

 

A - 4

--------------------------------------------------------------------------------